DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species I (figures 1-5 and 7A-7C) in the reply filed on 10 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Furthermore, regarding the restriction requirement mailed 11 February 2021, examiner mistakenly swapped the description of species I with the description of species II. As stated by the applicant in the response, species I includes the two overhanging ledges while species II includes the U-shaped single ledge. Applicants’ election regarding the species with the two overhanging ledges is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold (US 20040045858), in view of Gelardi (US 20100243509) and Martin (US 10,561,133).
Regarding claim 1, Harrold teaches a case (figure 1, reference 1) with an interior (figure 8) and an exterior (figure 1 and 2), the case comprising: a top portion (figure 8, reference 3) and an opposing bottom portion (figure 8, reference 19), each comprising; two opposing sides (figure 8, reference 9, 11, 85 and 95); a hinge end (figure 2, reference 7); and an opening end opposing the hinge end (figure 2, reference 5); a hinge connecting the top and bottom portions at each hinge end (figure 8 and 9, reference 99); and a generally flat surface in the bottom portion (figure 8, reference 19). It appears that Harrold further teaches at least one overhanging ledge (figure 8, reference 85 and 95) between the two opposing sides of the bottom portion (figure 8, reference 19). However, references 85 and 95 are not described, therefore the overhanging ledge is not explicitly taught.
Harrold does not explicitly teach at least one overhanging ledge between the two opposing sides of the bottom portion, the at least one overhanging ledge having a lower side; wherein the at least one overhanging ledge is spaced from the generally flat surface defining a slot with a height, through which edges of a blister pack may slide so the blister pack is held between the at least one overhanging ledge and the generally flat surface. However, Gelardi does teach at least one overhanging ledge between the two opposing sides of the bottom portion (figure 6, 7 and 9, reference 42), the at least one overhanging ledge having a lower side (figure 6, 7 and 9, bottom of reference 42); wherein the at least one overhanging ledge is spaced from the generally flat surface (figure 5, space between rails 52 on the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the case of Harrold to include at least one overhanging ledge between the two opposing sides of the bottom portion, the at least one overhanging ledge having a lower side; wherein the at least one overhanging ledge is spaced from the generally flat surface defining a slot with a height, through which edges of a blister pack may slide so the blister pack is held between the at least one overhanging ledge and the generally flat surface, as disclosed by Gelardi, because including the ledge allows for retaining the blister pack in place, as explained by Gelardi (paragraph 17).
Harrold, in view of Gelardi, do not teach a closure system that releasably connects the opening ends of the top and bottom portions. However, Martin does teach a closure system (figure 2, reference 104) that releasably connects the opening ends of the top and bottom portions (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the case of Harrold, in view of Gelardi, to include a closure system that releasably connects the opening ends of the top and bottom portions, as disclosed by Martin, because including the closure system allows for the case to be sealed shut in order to maintain the closed configuration, as stated by Martin (column 5, lines 32-35).

Regarding claim 3, Harrold, in view of Gelardi and Martin, teach all of the claim limitations of claim 2, as shown above. Furthermore, Harrold teaches a stop (figures 8 and 9, between hinge 99 and lock 43) that is proximate the hinge end of the bottom portion (figure 8 and 9, near reference 99), the stop extending to at least the height of the slot from the generally flat surface (figure 9), such that a blister pack may be held in place by generally flat surface, the at least one overhanging ledge, and the stop (figures 1-9: Furthermore, the blister pack is being treated as intended use, as stated above and therefore the prior art only needs to be capable of teaching the limitation).
  Regarding claim 4, Harrold, in view of Gelardi and Martin, teach all of the claim limitations of claim 3, as shown above. Furthermore, Harrold teaches the hinge is a living hinge (figure 8 and 9, reference 99).
Regarding claim 8, Harrold teaches a case (figure 1, reference 1) with an interior (figure 8) and an exterior (figure 1 and 2), the case comprising: a top portion (figure 8, reference 3) and an opposing 
Harrold does not explicitly teach at least one overhanging ledge between the two opposing sides, the at least one overhanging ledge having a lower side, the lower side defining a retention plane; wherein the retention plane is spaced from the slide plane, allowing edges of a blister pack to slide between the slide plane and the retention plane. However, Gelardi does teach at least one overhanging ledge between the two opposing sides (figure 6, 7 and 9, reference 42), the at least one overhanging ledge having a lower side (figure 6, 7 and 9, bottom of reference 42); the lower side defining a retention plane (figure 9, space below reference 42 and above rails 52 is the retention plane) wherein the retention plane is spaced from the slide plane, allowing edges of a blister pack to slide between the slide plane and the retention plane (figure 9, reference 70a: Furthermore, the blister pack limitation is being treat as intended use. This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Harrold and Gelardi are capable of performing the recited function).

Harrold, in view of Gelardi, do not teach a closure system that releasably connects the opening ends of the top and bottom portions. However, Martin does teach a closure system (figure 2, reference 104) that releasably connects the opening ends of the top and bottom portions (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the case of Harrold, in view of Gelardi, to include a closure system that releasably connects the opening ends of the top and bottom portions, as disclosed by Martin, because including the closure system allows for the case to be sealed shut in order to maintain the closed configuration, as stated by Martin (column 5, lines 32-35).
Regarding claim 9, Harrold, in view of Gelardi and Martin, teach all of the claim limitations of claim 8, as shown above. Furthermore, Harrold teaches a stop (figures 8 and 9, between hinge 99 and lock 43) that is proximate the hinge end of the bottom portion (figure 8 and 9, near reference 99), the stop intersecting the slide plane and the retention plane (figure 8 and 9), such that a blister pack may be held in place by the rails, the at least one overhanging ledge, and the stop (figures 1-9: Furthermore, the blister pack is being treated as intended use, as stated above and therefore the prior art only needs to be capable of teaching the limitation).
Regarding claim 10, Harrold, in view of Gelardi and Martin, teach all of the claim limitations of claim 9, as shown above. Furthermore, Martin teaches the closure system comprising: a clasp (figure 1A, reference 104B); a catch (figure 1A, reference 104A); and at least two tabs (figure 1A, to left and right 
  Regarding claim 11, Harrold, in view of Gelardi and Martin, teach all of the claim limitations of claim 10, as shown above. Furthermore, Harrold teaches the hinge is a living hinge (figure 8 and 9, reference 99).

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold (US 20040045858), in view of Gelardi (US 20100243509) and Martin (US 10,561,133), as applied to claims 4 and 11 above, and further in view of Coe et al. (US 20090184022).
Regarding claim 5, Harrold, in view of Gelardi and Martin, teach all of the claim limitations of claim 4, as shown above.
Harrold, in view of Gelardi and Martin, do not explicitly teach a plurality of protrusions on the exterior of the case to allow a user to easily grasp the case. However, Coe does teach a plurality of protrusions on the exterior of the case (figures 1 and 2, near reference 120) to allow a user to easily grasp the case.

Regarding claim 6, Harrold, in view of Gelardi, Martin and Coe, teach all of the claim limitations of claim 5, as shown above. Furthermore, Coe teaches the plurality of protrusions are on the two opposing sides of the top and bottom portions proximate the opening end (figures 1 and 2).
Regarding claim 7, Harrold, in view of Gelardi, Martin and Coe, teach all of the claim limitations of claim 6, as shown above. Furthermore, Gelardi teaches at least one side face in the interior of the case (figure 3, reference 54), wherein the at least one side face is generally perpendicular to the lower side of the at least one overhanging ledge (figure 9, reference 42 and 54).
Regarding claim 12, Harrold, in view of Gelardi and Martin, teach all of the claim limitations of claim 11, as shown above.
Harrold, in view of Gelardi and Martin, do not explicitly teach a plurality of protrusions on the exterior of the case to allow a user to easily grasp the case. However, Coe does teach a plurality of protrusions on the exterior of the case (figures 1 and 2, near reference 120) to allow a user to easily grasp the case.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the case of Harrold, in view of Gelardi and Martin, to include a plurality of protrusions on the exterior of the case, as disclosed by Coe, because including the gripping protrusions allows for securely gripping the case.
Regarding claim 13, Harrold, in view of Gelardi, Martin and Coe, teach all of the claim limitations of claim 12, as shown above. Furthermore, Coe teaches the plurality of protrusions are on the two opposing sides of the top and bottom portions proximate the opening end (figures 1 and 2).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harrold (US 20040045858), in view of Gelardi (US 20100243509), Martin (US 10,561,133) and Coe et al. (US 20090184022).
Regarding claim 15, Harrold teaches a case (figure 1, reference 1) with an interior (figure 8) and an exterior (figure 1 and 2), the case comprising: a top portion (figure 8, reference 3) and a bottom portion (figure 8, reference 19), each comprising; two opposing sides (figure 8, reference 9, 11, 85 and 95); a hinge end (figure 2, reference 7); and an opening end opposing the hinge end (figure 2, reference 5); a living hinge connecting the top and bottom portions at each hinge end (figure 8 and 9, reference 99); at least two rails extending from the bottom portion (figures 6 and 8, references 63, 65 and 67), each rail having an upper surface (figures 6 and 8, top of references 63, 65 and 67), the upper surfaces defining a slide plane (figures 6 and 8, top of references 63, 65 and 67). It appears that Harrold further teaches at least one overhanging ledge (figure 8, reference 85 and 95) between the two opposing sides, a stop (figures 8 and 9, between hinge 99 and lock 43) that is proximate the hinge end of the bottom portion (figure 8 and 9, near reference 99), at least one side face in the interior of the case (figure 8, near reference 85 and 95). However, references 85 and 95 are not described, therefore the overhanging ledge is not explicitly taught.
Harrold does not explicitly teach at least one overhanging ledge between the two opposing sides, the at least one overhanging ledge having a lower side, the lower side defining a retention plane; wherein the slide plane is spaced from the retention plane, allowing edges of a blister pack to slide between the slide plane and the retention plane, wherein the at least one side face is generally 

Harrold, in view of Gelardi, do not teach a closure system comprising: a clasp; a catch; and at least two tabs; wherein the clasp is on either the top portion or the bottom portion and the catch and tabs are on the opposing portion; wherein the closure system is opened by applying increasing force upon the clasp toward the tabs, and against the tabs toward the clasp, until the clasp is released from the catch, allowing the case to open; and wherein the closure system is closed by applying an increasing force upon the top portion toward the bottom portion, and upon the bottom portion toward the top portion, until the clasp is pushed beyond, and retained by the catch, creating a volume in the interior in which a blister pack may be stored. However, Martin does teach a closure system comprising: a clasp (figure 1A, reference 104B); a catch (figure 1A, reference 104A); and at least two tabs (figure 1A, to left and right side of the catch 104A); wherein the clasp is on either the top portion or the bottom portion and the catch and tabs are on the opposing portion (figure 1A); wherein the closure system is opened by applying increasing force upon the clasp toward the tabs, and against the tabs toward the clasp, until the clasp is released from the catch, allowing the case to open (figure 1A: In order to pull the clasp out, a user would apply 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the case of Harrold, in view of Gelardi, to include a closure system comprising: a clasp; a catch; and at least two tabs; wherein the clasp is on either the top portion or the bottom portion and the catch and tabs are on the opposing portion; wherein the closure system is opened by applying increasing force upon the clasp toward the tabs, and against the tabs toward the clasp, until the clasp is released from the catch, allowing the case to open; and wherein the closure system is closed by applying an increasing force upon the top portion toward the bottom portion, and upon the bottom portion toward the top portion, until the clasp is pushed beyond, and retained by the catch, creating a volume in the interior in which a blister pack may be stored, as disclosed by Martin, because including the closure system allows for the case to be sealed shut in order to maintain the closed configuration, as stated by Martin (column 5, lines 32-35).
Harrold, in view of Gelardi and Martin, do not explicitly teach a plurality of protrusions on the exterior of the case, on the two opposing sides of the top and bottom portions proximate the opening end to allow a user to easily grasp the case. However, Coe does teach a plurality of protrusions on the exterior of the case (figures 1 and 2, near reference 120) on the two opposing sides of the top and bottom portions proximate the opening end (figures 1 and 2) to allow a user to easily grasp the case.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the case of Harrold, in view of Gelardi and Martin, to include a plurality of protrusions on the exterior of the case, on the two opposing sides of the top and bottom portions proximate the opening end to allow a user to easily grasp the case, as disclosed by Coe, because including the gripping protrusions allows for securely gripping the case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER A PAGAN/               Examiner, Art Unit 3735